Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112/101
Claim rejections under 35 U.S.C. 112 and 101 have been withdrawn in view of applicant’s amendments and arguments filed 12/09/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed 
Claim(s) 21-22 and 27-31, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Yamamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more 
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Mauro (US 2013 0136909) referred to as Mauro herein after.
claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Yamamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).

As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Mauro discusses imparting color via dopants;
Au, Ag, Cu, Ni, Co, Fe, Mn, Cr, V, Ti, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Er, Tm, Yb, and Lu; in still other aspects, one or more metal containing dopants formulated to impart a preselected color comprises one or more of Au, Ag, Cu, Ni, Co, Fe, Mn, Cr, and V [0017]
Mauro imparts color through ion-exchange unlike Yamamoto; however one skilled in the art would be motivated and expect the transition metals taught by Mauro to cause desired color.  It would be obvious to one of ordinary skill in the art to impose a desired color via the transition metals taught by Mauro to the glass via the batch rather than the ion exchange treatment because one of ordinary skill in the art would know doping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Hellmuth (US 2049765 A) referred to as Hellmuth herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Ymamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Hellmuth discusses aluminosilicate batches, also including Pb, imparting color via dopants;
La Nd page 2; lines 19-32, and La page 2; lie 46-54) to impart desired color.
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Hellmuth to the glass via the batch because one of ordinary skill in the art would know dopping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Babock et al. (US 3788865 A) referred to as Babock herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
(claim 22)
As stated above, Ymamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Babock discusses aluminosilicate batches imparting color via dopants;
Vanadium Col 5; line 24 to impart desired color.

MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Babock et al. (US 3788865 A) referred to as Babock herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Ymamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)

Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Babock discusses aluminosilicate batches imparting color via dopants;
Vanadium Col 5; line 24 to impart desired color.
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Hellmuth to the glass via the batch because one of ordinary skill in the art would know dopping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because 

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English .
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Yamamoto discloses from about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
(claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Beall discusses aluminosilicate batches imparting color via dopants;
Terbium, Vanadium Col 3; lines 2-14, to impart desired color.
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Beall to the glass via the batch because one of ordinary skill in the art would know dopping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Nicholson et al. (US 4211758 A) referred to as Nicholson herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Yamamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 

Nicholson discusses aluminosilicate batches imparting color via dopants;
LU, to impart desired color, such as Green, (Col 8; line 1-15).
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Beall to the glass via the batch because one of ordinary skill in the art would know doping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites


Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Johnson et al. (US 4211758 A) referred to as Johnson herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Johnson discusses aluminosilicate, or quartz with alumina, (col 5; line 40) batches imparting color via dopants; Dy, Thallium, to impart desired color, such as Green, (Col 4; line 15-45).
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Johnson to the glass via the batch because one of ordinary skill in the art would know dopping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass .

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English publication US 2014/0113141 and referred to as Yamamoto herein after as applied above and further in view of Johnson et al. (US 4211758 A) referred to as Johnson herein after.
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Yamamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].

Yamamoto discloses subjecting the glass to an ion-exchange treatment of sodium or potassium  molten salt at 40-550 degrees Celsius for 2-20 hours [0092], which overlap with the ion sources of claim 29, and the bath temperature of claim 31  (claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Johnson discusses aluminosilicate, or quartz with alumina, (col 5; line 40) batches imparting color via dopants; Dy, Thallium, to impart desired color, such as Green, (Col 4; line 15-45).
One skilled in the art would be motivated to impose a desired color via the transition metals taught by Johnson to the glass via the batch because one of ordinary skill in the art would know doping the glass causes the color desired as taught by Yamamoto.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

at least one of the compositions as discussed above.

MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where Yamamoto discloses the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Claim claims 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (WO 2012124774) which designates the US and cited here in the English .
Regarding claims 21-22, 27-31, Yamamoto discloses a broad glass composition in Abstract, [0015], and [0024]:
From about 55-80% of SiO2, which overlaps with the present 40-70%
From about 3-16% Al2O3, which overlaps with the claimed 5-15%
From about 5-16% Na2O, which overlaps with the claimed 5-35%
From about 0-12% B2O3, which overlaps with the claimed 0-10%
From about 0-4% K2O, which overlaps with the claimed 0-2.5%
From about 0-15 MgO, which overlaps with the claimed 0-8.5%
And a total sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, which overlaps with the claimed ranges of 0-2% Zno and 0-1.5% CaO of claim 1 and the above composition meets the combination of oxides required in (claim 22)
As stated above, Ymamoto discloses From about 3-16% Al2O3, and From about 5-16% Na2O, and a sum of MgO, CaO, SrO, BaO, or ZnO of 0-18%, thus overlapping the ranges of oxides required by claim 27. (Claim 27)
Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069].
Yamamoto discloses melting the glass batch, and annealing to form a glass to be ion-exchanged [0091]. Yamamoto discloses a resulting depth of layer after ion exchange of typically 30 microns or more and compressive stress of 550MPa or more [0095] which overlap with a depth of 15 microns or more and at least 500MPa as required by claim 21.
(claims 28-31).
Yamamoto does not disclose specular transmittance measurements using a spectrophotometer at the precise parameter of the present claim however does disclose a calculation for spectral transmittance of the glass [0076]-[0077], and spectral transmittance of some ion-exchanged glass within 380nm-780 nm [0104], 
As stated above Yamamoto discloses providing 0.0005-3% of Ce as a color imparting dopant in glass to be chemically strengthened [0016]-[0017] and obtaining the desired color with said dopants [0069] however fails to disclose the other coloring dopants of claim 21.
Fu discloses an alkali aluminosilicate (see at least Col 2 lines 14-40) and imparting color via dopants; Y, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and Mn (Col 2; lines 40-45).
The glass composition of Fu overlaps that of Yamamoto. One skilled in the art would be motivated to impose a desired color via the dopants taught by Fu to the glass via the batch thus it would be obvious to one of ordinary skill in the art to dope the alkali alumino silicate in the method of Yamamoto to achieve the color desired as taught by the combination Yamamoto and Fu.
MPEP 2131.03: 
[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.

The present claims recite several compositions and Yamamoto covers at least one of the compositions as discussed above.

MPEP 2112.01 states:
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty

MPEP 716.02(b) recites
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in

Thus where the combined teachings of Yamamoto and Fu disclose the same process with overlapping compositions it would be inherent that the resulting glass have the same properties and the burden is on Applicant to show that the glass taught by Yamamoto would not exhibit these measurement results of claim 21 using the same measurement parameters.

Response to Arguments
Applicant’s amendments and arguments filed 12/09/2021 with respect to claim rejections under 35 U.S.C. 112 and 101 have been withdrawn in view of the fact that Applicant states one of ordinary skill in the art would be able to determine the scope of enablement without undue experimentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200377404 A1 Colorant selected from Au [0007] 
103- US 20130136909 A1 [0017], 5650365 20050245385 201100712 (see 14176451) to impart other colors.  
US 3433611 A gold, US 3481726 A, US 20050090377 A1 V, La, Au both contain Li/K ions to be exchanged for strengthening, but Li is known component in IOX
US 4130437 A- multivalent coloring ions
GB 714940 A rare earth colorants in alumino silicate glass, use of divalent oxides
US 20020042338 A1 La colorant with aluminosilicate and lead oxide
US 5039912 A aluminosilicate glass with thulium, holmium, dysprosium, thorium, sodium- thus ion exchange “capable”
US 5236495 A containing phosphate alumina oxide glass ceramic, Dy, Tb, PR, Eu
US 6004391 A color stability Au, Ce. La in aluminosilicate, alkali (at least ex 2) for ion exchange (at least Col 6)
US 6130511 A Gd-amber, with Corning “hard glass”- aluminosilicate
US 20030183991 A1 laser active color element



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741